DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Response to Amendment
The Amendment filed 05 May 2021 along with the AFCP 2.0 request has been entered.  Claims 1, 5-10, 12, 15, and 18-24 are pending in the application with claims 2 and 13 cancelled.  Claims 1, 5-10, 12, 15, 18, 20, and 22-23 are currently amended.  Applicant’s amendment to the Claims have overcome each and every objection and 35 U.S.C. 112 rejection previously set forth in the Final Office Action mailed 05 Feb 2021.
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Kevin MacKenzie (#45639) on 07 May 2021.

The application has been amended as follows: 
Claim 12, Ln. 9 has replaced “outside of the cover edge” with --outside of the cover edge configured to attach to the shield--
Claim 18, Ln. 7 has replaced “outside of the cover edge” with --outside of the cover edge configured to attach to the shield--
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 1 is allowed for having been amended to include all limitations of former claim 2, which was indicated as allowable subject matter in the preceding Office action.
Each of claims 12 and 18 are allowed for having been amended in a manner similar to claim 1 to specify particular structures of each of the cover, the housing, and shield, and the attachment of the cover to both of the shield and the housing. The previously cited Lang (U.S. Patent 5109471) fails to teach or suggest this particular arrangement as the structure readable as the cover in Lang as either of hood 1 or bottom element 3 and not center element 2. Only center element 2 attaches to two other elements having features relatable to those of the instant claims. It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the inventions recited in claims 12 and 18 by way of improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785